Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
Applicant argues none of the cited references teaches the amended limitations of independent claims 1 and 9. In particular, Yang (US 20190318620) teaches determining a conflict zone which the Examiner has considered to be equivalent to the inner geometric boundary of the intersection, but does not use convex hulls to determine the conflict zone. Pollock (US 20180224289) teaches using a convex hull of the boundaries of all constituent lanes of an intersection to determine an envelope of the intersection, but does not use the first and second points as recited in the claims. Chen (US 20190347493) teaches determining a lane center line of each lane associated with an intersection and connecting the center lines of each intersecting lane to provide a smooth and continuous travel path for a vehicle. Applicant argues Chen does not use convex hulls and these points are not equivalent to the first and second points of the claims. Applicant argues that because of these reasons, the independent claims would not have been found obvious in view of the cited references. 
However, Chen was primarily asserted as a source for explaining both a determination of the center line of a lane and the basic function of determining an intersection point with another line. One of ordinary skill would have understood these functions to be applicable to any pair of lines and not limited to only two lane center lines, especially as this is a conventional geometric equation of merely setting two linear functions equal to each other and solving. Then by applying this to the combination of Yang and Pollock, one of ordinary skill would have found it obvious to determine a convex hull of the intersection using the boundaries of the constituent lanes and two points on a center line of the lane at the lane boundaries of the intersection. 
Further, while Pollock does not actively teach determining such points, these points are still included when in combination with Yang. Take, for example, figure 4 of Pollock, in which a straight line normal to the lane forms one edge of the envelope around the intersection. As the envelope and edge are mathematically defined, they incorporate a point on the lane center at some coordinate along the edge. When applying this to the conflict zone of Yang, this coordinate is necessarily on the lane boundary. 
As such, by the combination of these three references, each and every limitation is taught and would have been found obvious to one of ordinary skill in the art as laid out below. Therefore, this argument is unpersuasive. 
Applicant argues the dependent claims are allowable by virtue of their dependency on an allowable base claim. 
This argument is unpersuasive for the same reasons as given above and as each independent claim has been fully rejected. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “406” and “408” as described in [0052].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “310”, “312”, and “314” as shown in figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9, and 17 objected to because of the following informalities: recites “a second hull” when no first hull has been introduced, as discussed in the interview on 09/22/2022, this is understood to be “a convex hull”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190318620) in view of Pollock et al. (US 20180224289) and Chen et al. (US 20190347493).
In regards to claim 1, Yang teaches a method, comprising: (Fig 3, 5.)
by an electronic device of an autonomous vehicle: ([0025], [0028] processor 115 integrated within vehicle executes software.)
receiving a road network map that corresponds to a road network that is in an environment of the autonomous vehicle, wherein the road network map comprises a plurality of lane segments of the road network, ([0028] [0049] dynamic road map data may be received, updated, and generated, which reflects lane properties and geometry of at least the intersection around the vehicle.)
for each of the plurality of lane segments: ([0045], [0046] processing applies to each lane segment.)
identifying one or more conflicting lane segments from the plurality of lane segments, each of which conflicts with the lane segment, ([0046], [0048] lanes that intersect form conflict zones and these locations are identified in block 304.) and 
adding conflict data pertaining to a conflict between the lane segment and the one or more conflicting lane segments to a set of conflict data; ([0046] the specific area that lane segments intersect is identified as the conflict zone. This must be added to a set of all conflict zones at least within the control region to adequately avoid or adjust for conflict zones.)
analyzing the conflict data to identify a conflict cluster, wherein the conflict cluster comprises lane segments from the plurality of lane segments having related conflicts between or amongst them, wherein the conflict cluster is representative of an intersection; ([0046] [0048] the manner in which lanes meet and merge in the intersection is determined. The geometry of the intersection is determined and where lanes intersect is set as a conflict zone This clusters lanes by assigning lane segments within a control region as belonging to a conflict zone by analyzing the conflicting lane segments of the control region, by providing a collection of conflict zones.)
for each lane segment in the conflict cluster: ([0045], [0046] processing applies to each lane segment.)
identifying a predecessor lane segment, ([0046], [0048] in block 304, upstream and downstream portions of lanes are identified within the control region and associated with intersection. An upstream lane portion is a predecessor lane segment.) and 
identifying a successor lane segment; ([0046], [0048] in block 304, upstream and downstream portions of lanes are identified within the control region and associated with intersection. A downstream lane segment is a successor lane segment.)
grouping the identified predecessor lane segments and the successor lane segments as inlets or outlets of the intersection; ([0046] upstream and downstream portions of lanes are identified. As the lane portions are labeled as either upstream or downstream, they are assigned into groups of being either upstream or downstream, where an upstream lane segment always flows into the intersection and therefore is an inlet and a downstream segment always flows out of the intersection and therefore is an outlet.)
generating an outer geometric boundary of the intersection; ([0046] control region is defined by upstream, downstream, and intersecting regions of lanes, where a boundary is must be set as a function of these lane portions. As the control region is defined by known lane portions a boundary encompassing those segments is equally defined.)
generating an inner geometric boundary of the intersection; ([0046] particular region where lanes intersect is a conflict zone. As this area is defined, it must have a boundary and represents the inner geometry of the intersection.)
creating a data representation of the intersection that comprises: ([0048], [0050] in block 304, conflict identifier determines intersection characteristics including geometry and lane properties, including the matter in which lanes meet and intersect. This is a data representation of the intersection [0056] linked to an intersection profile.)
an indication of the lane segments within the intersection; (Fig 4A, [0048] lane properties within the intersection are determined or acquired. This includes an indication of lane segments within the intersection)
an indication of the outer geometric boundary, ([0046] control region is defined including upstream, downstream, and intersecting lane portions, which is bounded by the locations of these lane portions and must be equally represented in data to be useful.) and 
an indication of the inner geometric boundary, ([0046] particular region where lanes intersect is a conflict zone the boundary of which must be represented in data to be useful.) and 
adding the data representation to the road network map. ([0028], [0056] dynamic map data is updated, and associated with an intersection profile which remains static until changes are determined, which is updating the map with a representation of the road network.)
	Yang does not teach: 
generating an inner geometric boundary of the intersection, based on a second hull of at least (1) a first point on a centerline of a first lane segment in the conflict cluster which intersects a boundary line of a second lane segment in the conflict cluster at a first location and (2) a second point on the centerline of the first lane segment which intersects the boundary line of the second lane segment at a second different location; 
However, Pollock teaches determining implied boundary lines which are unmarked boundaries such as a widthwise midpoint of a road that lacks any road markings ([0039]). Pollock also teaches determining the convex hull of the boundaries of the constituent lanes of an intersection based on coordinates of the boundary’s vertices ([0047]). The coordinate locations of two delineators defining lane edges are determined and represented along with the convex hull ([0070]). Each time the midpoint crosses over other lane boundaries is a known point defined within the coordinate system, that must be known to give a complete picture of the environment, Likewise, the coordinates of two delineators defining the lane edges associated with the lane. 
Further, Chen teaches using lane line coordinates to determine a lane center line and coordinates representing the lane center line ([0031]). This applies to an intersection (Fig 10), among other road types and is used to give a complete picture of the road and lane topology including where the lane centers connect ([0135]). The exact same coordinate processing is equally applicable to determining the intersection of the lane center with other lane lines. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the intersection analysis method of Yang, by incorporating the teachings of Pollock and Chen, such that when determining the conflict zone of the intersection, which is an inner geometric boundary of the intersection, initially a lane center line is determined depicted at least in part through coordinates, including its intersection points with other lane center lines, then this information is fed back into the intersecting lane area determinations of Yang to find where the lanes begin to overlap, which results in a determination of both a first intersection point of the lane center line with an intersecting lane boundary line and a second intersection point of the lane center line with another intersecting lane boundary line as individual coordinates and these coordinates are then fed into the complex hull determinations of Pollock.
The motivation to determine the lane center lines and their intersection point is that, as acknowledged by Chen, this provides for a more complete depiction of the topology of lanes ([0135]) which allows for determining a better driving path ([0031]). The motivation to determine a convex hull of various points representing a boundary of an intersection is that, as acknowledged by Pollock, this provides a compact and efficient data structure for viewing a road ahead or underneath a vehicle ([0090]) which one of ordinary skill would have recognized improves processing efficiency and thereby safety of the vehicle as determinations can be made more quickly. 

In regards to claim 2, Yang, as modified by Pollock and Chen, teaches the method of claim 1, wherein the plurality of lane segments include one or more of the following: 
information identifying one or more lane segments that follow the lane segment in the road network map, ([0046] upstream and downstream lane portions are identified. A downstream lane portion is a lane segment that follows another lane segment.)
information identifying one or more lane segments that precede the lane segment in the road network map, ([0046] upstream and downstream lane portions are identified. An upstream lane portion is a lane segment that precedes another lane segment.)
information identifying one or more lane segments that neighbor the lane segment in the road network map, ([0048] lane properties include adjacent lanes.) or 
information identifying one or more lane segments that conflict with the lane segment. ([0046] intersecting lane segments are determined which are lane segments that conflict with another lane segment.)

In regards to claim 3, Yang, as modified by Pollock and Chen, teaches the method of claim 1, wherein identifying one or more conflicting lane segments from the plurality of lane segments that conflict with the lane segment comprises identifying one or more lane segments that intersect with or overlap the lane segment but do not originate from a same predecessor lane segment of the road network map as the lane segment. (Fig 4A-4D, [0046] intersecting lane segments are determined which are lane segments that conflict with another lane segment, where these are lanes that start at different positions as more clearly shown in the drawings.)

In regards to claim 4, Yang, as modified by Pollock and Chen, teaches the method of claim 1, wherein identifying one or more conflicting lane segments from the plurality of lane segments that conflict with the lane segment comprises analyzing metadata of the lane segment to determine if it includes an indication that the lane segment has conflicts. ([0056] intersection may be labeled with intersection profile which includes a unique identifier of the intersection and geolocation information, as well as a set of compatible movement options which informs the location of conflict zones. When the intersection data is received, rather than directly determined, this metadata is analyzed when determining the intersection geometry.)

In regards to claim 6, Pollock teaches determining an envelope of a road intersection stored as a polygon ([0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the intersection analysis method of Yang, as already modified by Pollock and Chen, by further incorporating the teachings of Pollock, such that when determining the outer geometric boundary of the intersection a polygon is determined that represents the outer geometric boundary of the road intersection. 
The motivation to do so is the same as acknowledged by Pollock in regards to claim 1. 

In regards to claim 7, Pollock teaches determining an envelope of a road intersection stored as a polygon by determining the convex hull of the boundaries of the lanes ([0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the intersection analysis method of Yang, as already modified by Pollock and Chen, by further incorporating the teachings of Pollock, such that a convex hull is determined that represents the outer geometric boundary of the road intersection.
The motivation to do so is the same as acknowledged by Pollock in regards to claim 1 above. 

In regards to claim 8, Yang, as modified by Pollock and Chen, teaches the method of claim 1, wherein the generating an inner boundary of the intersection is further based on the convex hull of the following points in addition to the first and second point: 
	Yang also teaches determining the particular regions in which lanes intersect, defined as the conflict zone, and identifying these regions ([0046], [0048]). This must be defined with specific known locations of lanes and serves as an intersection inner boundary. 
	Yang does not teach:
a first auxiliary point located a distance from the first point in a first normal direction, 
a second auxiliary point located the distance from the first point in a second normal direction; 
a third auxiliary point located the distance from the second point in the first normal direction and 
a fourth auxiliary point located the distance from the second point in the second normal direction; 
However, Pollock teaches determining implied boundary lines which are unmarked boundaries such as a widthwise midpoint of a road that lacks any road markings ([0039]). Pollock also teaches determining the convex hull of the boundaries of the constituent lanes of an intersection based on coordinates of the boundary’s vertices ([0047]). The coordinate locations of two delineators defining lane edges are determined and represented along with the convex hull ([0070]). Each time the midpoint crosses over other lane boundaries is a known point defined within the coordinate system, that must be known to give a complete picture of the environment, Likewise, the coordinates of two delineators defining the lane edges associated with the lane. Points on neighboring and parallel lane boundaries at the same longitudinal coordinate are fundamentally located an equivalent distance from a lane midpoint in opposite normal directions. 
Further, Chen teaches using lane line coordinates to determine a lane center line and coordinates representing the lane center line ([0031]). This applies to an intersection (Fig 10), among other road types and is used to give a complete picture of the road and lane topology including where the lane centers connect ([0135]). The exact same coordinate processing is equally applicable to determining the intersection of the lane center with other lane lines.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the intersection analysis method of Yang, as already modified by Pollock and Chen, by further incorporating the teachings of Pollock and Chen, such that points on the lane boundaries located on lines normal to the center line of the lane and a distance from the first point or the second point are used to determine a convex hull representing an inner boundary of the intersection. By the combination of these references, this must be the case when each lane boundary is incorporated into the convex hull, as any two points with the same longitudinal lane coordinate will be equidistant from the center line when the lane lines run parallel as in Yang. As such, the combination of these references results in the case in which these four auxiliary points are incorporated. 
	The motivations to do so are the same as acknowledged by Pollock and Chen in regards to claim 1. 

In regards to claim 9, Yang teaches a system, comprising: (Fig 1, 2.)
an electronic device of an autonomous vehicle; ([0025], [0028] processor 115 integrated within vehicle executes software.) and 
a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the electronic device to: ([0028] processor 115 coupled to one or more memories 117 storing instructions executed by processor.)
receive a road network map that corresponds to a road network that is in an environment of the autonomous vehicle, wherein the road network map comprises a plurality of lane segments of the road network; ([0028] [0049] dynamic road map data may be received, updated, and generated, which reflects lane properties and geometry of at least the intersection around the vehicle.)
for each of the plurality of lane segments: ([0045], [0046] processing applies to each lane segment.)
identify one or more conflicting lane segments from the plurality of lane segments, each of which conflicts with the lane segment, ([0046], [0048] lanes that intersect form conflict zones and these locations are identified.) and 
add conflict data pertaining to a conflict between the lane segment and the one or more conflicting lane segments to a set of conflict data; ([0046] the specific area that lane segments intersect is identified as the conflict zone. This must be added to a set of all conflict zones at least within the control region to adequately avoid or adjust for conflict zones.)
analyze the conflict data to identify a conflict cluster, wherein the conflict cluster comprises lane segments from the plurality of lane segments having related conflicts between or amongst them, wherein the conflict cluster is representative of an intersection; ([0046] [0048] the manner in which lanes meet and merge in the intersection is determined. The geometry of the intersection is determined and where lanes intersect is set as a conflict zone This clusters lanes by assigning lane segments within a control region as belonging to a conflict zone by analyzing the conflicting lane segments of the control region, by providing a collection of conflict zones.)
for each lane segment in the conflict cluster: ([0045], [0046] processing applies to each lane segment.)
identify a predecessor lane segment, ([0046], [0048] in block 304, upstream and downstream portions of lanes are identified within the control region and associated with intersection. An upstream lane portion is a predecessor lane segment.) and
identify a successor lane segment; ([0046], [0048] in block 304, upstream and downstream portions of lanes are identified within the control region and associated with intersection. A downstream lane segment is a successor lane segment.)
group the identified predecessor lane segments and the successor lane segments as inlets or outlets of the intersection; ([0046] upstream and downstream portions of lanes are identified. As the lane portions are labeled as either upstream or downstream, they are assigned into groups of being either upstream or downstream, where an upstream lane segment always flows into the intersection and therefore is an inlet and a downstream segment always flows out of the intersection and therefore is an outlet.)
generate an outer geometric boundary of the intersection; ([0046] control region is defined by upstream, downstream, and intersecting regions of lanes, where a boundary is must be set as a function of these lane portions. As the control region is defined by known lane portions a boundary encompassing those segments is equally defined.)
generate an inner geometric boundary of the intersection ([0046] particular region where lanes intersect is a conflict zone. As this area is defined, it must have a boundary and represents the inner geometry of the intersection.)
create a data representation of the intersection that comprises: ([0048], [0050] conflict identifier determines intersection characteristics including geometry and lane properties, including the matter in which lanes meet and intersect. This is a data representation of the intersection [0056] linked to an intersection profile.)
an indication of the lane segments within the intersection; (Fig 4A, [0048] lane properties within the intersection are determined or acquired. This includes an indication of lane segments within the intersection)
an indication of the outer geometric boundary, ([0046] control region is defined including upstream, downstream, and intersecting lane portions, which is bounded by the locations of these lane portions and must be equally represented in data to be useful.) and 
an indication of the inner geometric boundary, ([0046] particular region where lanes intersect is a conflict zone the boundary of which must be represented in data to be useful.) and 
add the data representation to the road network map. ([0028], [0056] dynamic map data is updated, and associated with an intersection profile which remains static until changes are determined, which is updating the map with a representation of the road network.)
Yang does not teach:
generate an inner geometric boundary of the intersection based on a convex hull of at least (1) a first point on a centerline of a first lane segment in the conflict cluster which intersects a boundary line of a second lane segment in the conflict cluster at a first location and (2) a second point on the centerline of the first lane segment which intersects the boundary line of the second lane segment at a second different location;
However, Pollock teaches determining implied boundary lines which are unmarked boundaries such as a widthwise midpoint of a road that lacks any road markings ([0039]). Pollock also teaches determining the convex hull of the boundaries of the constituent lanes of an intersection based on coordinates of the boundary’s vertices ([0047]). The coordinate locations of two delineators defining lane edges are determined and represented along with the convex hull ([0070]). Each time the midpoint crosses over other lane boundaries is a known point defined within the coordinate system, that must be known to give a complete picture of the environment, Likewise, the coordinates of two delineators defining the lane edges associated with the lane. 
Further, Chen teaches using lane line coordinates to determine a lane center line and coordinates representing the lane center line ([0031]). This applies to an intersection (Fig 10), among other road types and is used to give a complete picture of the road and lane topology including where the lane centers connect ([0135]). The exact same coordinate processing is equally applicable to determining the intersection of the lane center with other lane lines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the intersection analysis system of Yang, by incorporating the teachings of Pollock and Chen, such that when determining the conflict zone of the intersection, which is an inner geometric boundary of the intersection, initially a lane center line is determined depicted at least in part through coordinates, including its intersection points with other lane center lines, then this information is fed back into the intersecting lane area determinations of Yang to find where the lanes begin to overlap, which results in a determination of both a first intersection point of the lane center line with an intersecting lane boundary line and a second intersection point of the lane center line with another intersecting lane boundary line as individual coordinates and these coordinates are then fed into the complex hull determinations of Pollock.
The motivation to determine the lane center lines and their intersection point is that, as acknowledged by Chen, this provides for a more complete depiction of the topology of lanes ([0135]) which allows for determining a better driving path ([0031]). The motivation to determine a convex hull of various points representing a boundary of an intersection is that, as acknowledged by Pollock, this provides a compact and efficient data structure for viewing a road ahead or underneath a vehicle ([0090]) which one of ordinary skill would have recognized improves processing efficiency and thereby safety of the vehicle as determinations can be made more quickly.

In regards to claim 10, Yang, as modified by Pollock and Chen, teaches the system of claim 9. 
Claim 10 recites a system having substantially the same features of claim 2 above, therefore claim 10 is rejected for the same reasons as claim 2. 

In regards to claim 11, Yang, as modified by Pollock and Chen, teaches the system of claim 9. 
Claim 11 recites a system having substantially the same features of claim 3 above, therefore claim 11 is rejected for the same reasons as claim 3.

In regards to claim 12, Yang, as modified by Pollock and Chen, teaches the system of claim 9. 
Claim 12 recites a system having substantially the same features of claim 4 above, therefore claim 12 is rejected for the same reasons as claim 4.

In regards to claim 14, Yang, as modified by Pollock and Chen, teaches the system of claim 9.
Claim 14 recites a system having substantially the same features of claim 6 above, therefore claim 14 is rejected for the same reasons as claim 6.

In regards to claim 15, Yang, as modified by Pollock and Chen, teaches the system of claim 9.
Claim 15 recites a system having substantially the same features of claim 7 above, therefore claim 15 is rejected for the same reasons as claim 7.

In regards to claim 16, Yang, as modified by Pollock and Chen, teaches the system of claim 9. 
Claim 16 recites a system having substantially the same features of claim 8 above, therefore claim 16 is rejected for the same reasons as claim 8.

In regards to claim 17, Yang teaches a non-transitory computer-readable medium that stores instructions that is configured, when executed by at least one computing device, to cause the at least one computing device to perform operations comprising: ([0031] memories store operations to be performed.)
receiving a road network map that corresponds to a road network that is in an environment of the autonomous vehicle, wherein the road network map comprises a plurality of lane segments of the road network; ([0028] [0049] dynamic road map data may be received, updated, and generated, which reflects lane properties and geometry of at least the intersection around the vehicle.)
for each of the plurality of lane segments: ([0045], [0046] processing applies to each lane segment.)
identifying one or more conflicting lane segments from the plurality of lane segments, each of which conflicts with the lane segment, ([0046], [0048] lanes that intersect form conflict zones and these locations are identified in block 304.) and 
adding conflict data pertaining to a conflict between the lane segment and the one or more conflicting lane segments to a set of conflict data; ([0046] the specific area that lane segments intersect is identified as the conflict zone. This must be added to a set of all conflict zones at least within the control region to adequately avoid or adjust for conflict zones.)
analyzing the conflict data to identify a conflict cluster, wherein the conflict cluster comprises lane segments from the plurality of lane segments having related conflicts between or amongst them, wherein the conflict cluster is representative of an intersection; ([0046] [0048] the manner in which lanes meet and merge in the intersection is determined. The geometry of the intersection is determined and where lanes intersect is set as a conflict zone This clusters lanes by assigning lane segments within a control region as belonging to a conflict zone by analyzing the conflicting lane segments of the control region, by providing a collection of conflict zones.)
for each lane segment in the conflict cluster, identifying a predecessor lane segment and a successor lane segment; ([0045], [0046], [0048 processing applies to each lane segment. In block 304, upstream and downstream portions of lanes are identified within the control region and associated with intersection. An upstream lane portion is a predecessor lane segment and a downstream lane segment is a successor lane segment.) 
grouping the identified predecessor lane segments and the successor lane segments as inlets or outlets of the intersection; ([0046] upstream and downstream portions of lanes are identified. As the lane portions are labeled as either upstream or downstream, they are assigned into groups of being either upstream or downstream, where an upstream lane segment always flows into the intersection and therefore is an inlet and a downstream segment always flows out of the intersection and therefore is an outlet.)
generating an outer geometric boundary of the intersection; ([0046] control region is defined by upstream, downstream, and intersecting regions of lanes, where a boundary is must be set as a function of these lane portions. As the control region is defined by known lane portions a boundary encompassing those segments is equally defined.)
 generating an inner geometric boundary of the intersection; ([0046] particular region where lanes intersect is a conflict zone. As this area is defined, it must have a boundary and represents the inner geometry of the intersection.)
creating a data representation of the intersection that comprises: an indication of the lane segments within the intersection; an indication of the outer geometric boundary, and an indication of the inner geometric boundary; ([0048], [0050] in block 304, conflict identifier determines intersection characteristics including geometry and lane properties, including the matter in which lanes meet and intersect. This is a data representation of the intersection [0056] linked to an intersection profile. Fig 4A, [0048] lane properties within the intersection are determined or acquired. This includes an indication of lane segments within the intersection and [0046] control region is defined including upstream, downstream, and intersecting lane portions, which is bounded by the locations of these lane portions and must be equally represented in data to be useful. The particular region where lanes intersect is a conflict zone the boundary of which must be represented in data to be useful.) and 
adding the data representation to the road network map. ([0028], [0056] dynamic map data is updated, and associated with an intersection profile which remains static until changes are determined, which is updating the map with a representation of the road network.)
Yang does not teach: 
generating an inner geometric boundary of the intersection based on a second hull of at least (1) a first point on a centerline of a first lane segment in the conflict cluster which intersects a boundary line of a second lane segment in the conflict cluster at a first location and (2) a second point on the centerline of the first lane segment which intersects the boundary line of the second lane segment at a second different location;
However, Pollock teaches determining implied boundary lines which are unmarked boundaries such as a widthwise midpoint of a road that lacks any road markings ([0039]). Pollock also teaches determining the convex hull of the boundaries of the constituent lanes of an intersection based on coordinates of the boundary’s vertices ([0047]). The coordinate locations of two delineators defining lane edges are determined and represented along with the convex hull ([0070]). Each time the midpoint crosses over other lane boundaries is a known point defined within the coordinate system, that must be known to give a complete picture of the environment, Likewise, the coordinates of two delineators defining the lane edges associated with the lane. 
Further, Chen teaches using lane line coordinates to determine a lane center line and coordinates representing the lane center line ([0031]). This applies to an intersection (Fig 10), among other road types and is used to give a complete picture of the road and lane topology including where the lane centers connect ([0135]). The exact same coordinate processing is equally applicable to determining the intersection of the lane center with other lane lines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the intersection analysis instructions of Yang, by incorporating the teachings of Pollock and Chen, such that when determining the conflict zone of the intersection, which is an inner geometric boundary of the intersection, initially a lane center line is determined depicted at least in part through coordinates, including its intersection points with other lane center lines, then this information is fed back into the intersecting lane area determinations of Yang to find where the lanes begin to overlap, which results in a determination of both a first intersection point of the lane center line with an intersecting lane boundary line and a second intersection point of the lane center line with another intersecting lane boundary line as individual coordinates and these coordinates are then fed into the complex hull determinations of Pollock.
The motivation to determine the lane center lines and their intersection point is that, as acknowledged by Chen, this provides for a more complete depiction of the topology of lanes ([0135]) which allows for determining a better driving path ([0031]). The motivation to determine a convex hull of various points representing a boundary of an intersection is that, as acknowledged by Pollock, this provides a compact and efficient data structure for viewing a road ahead or underneath a vehicle ([0090]) which one of ordinary skill would have recognized improves processing efficiency and thereby safety of the vehicle as determinations can be made more quickly.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Pollock and Chen, in further view of Fujiwara (US 20070225910).
In regards to claim 5, Yang, as modified by Pollock and Chen, teaches the method of claim 1.
Yang, as modified by Pollock and Chen, does not teach: wherein identifying one or more conflicting lane segments from the plurality of lane segments that conflict with the lane segment comprises performing a breadth-first search or a depth-first search of the road network map. 
However, Fujiwara teaches performing a route search for a plausible route that satisfies driving parameters by performing a breadth-first search method and that this is a conventional method ([0006], [0046]). One of ordinary skill would have recognized that routes that are not plausible to travel through include representations of blocked or unsafe segments, of which conflicting lane segments are a specific case. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the intersection analysis method of Yang, as already modified by Pollock and Chen, by incorporating the teachings of Fujiwara, such that when determining the lane segments, a breadth-first search is performed, which results in determinations of both plausible and implausible routes through an intersection, where implausible routes, as applied to Yang represent traveling over conflicting lane segments. 
The motivation to do so is that, as acknowledged by Fujiwara, this allows for more easily reaching a destination ([0006]) and, as one of ordinary skill would have recognized, improves safety.

In regards to claim 13, Yang, as modified by Pollock and Chen, teaches the system of claim 9.
Claim 13 recites a system having substantially the same features of claim 5 above, therefore claim 13 is rejected for the same reasons as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vassilovski et al. (US 20210192939) teaches determining a conflict map and ingress and egress lane segments for an intersection. 
Ferguson et al. (US 9248834) teaches using a detailed map to determine where lanes overlap. 
Zhong et al. (US 7363126) teaches determining a convex hull representing a portion of a route. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661